Citation Nr: 1544591	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-36 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for Guillain-Barre syndrome (also claimed as polyradiculopathy).

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for diabetic neuropathy of the lower extremities, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for diabetic neuropathy of the upper extremities, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for diabetic retinopathy, to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for glaucoma.
8.  Entitlement to service connection for hyperlipidemia.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1956 to April 1958. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.




REMAND

The Board notes that the Veteran has submitted additional evidence that the RO has not considered, including private medical evidence.  There is no waiver of the RO's initial consideration of such evidence.  Therefore, a remand is required so that the AOJ may evaluate the new evidence and issue a supplemental statement of the case. 38 C.F.R. §§ 19.37, 20.1304 (2014).

Moreover, the Veteran has provided letters from Dr. C.E.M.Q., including a medical data review dated in August 2015.  However, the file does not include any of the treatment records from this physician.  Therefore, on remand, the AOJ should attempt to obtain any relevant, outstanding records.

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his claims for Guillain-Barre syndrome, diabetes mellitus, diabetic neuropathy of the lower extremities, diabetic neuropathy of the upper extremities, diabetic retinopathy, hypertension, hyperlipidemia, and glaucoma.  The Veteran's has asserted that he has had these disorders since his military service in Korea.  His service treatment records are unavailable; however, in cases such as this one, where some of the claimant's service records may be unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Therefore, the Board finds that the Veteran should be afforded VA examinations and medical opinions to determine the nature and etiology of these claimed disorders.

The Board further notes that the claims for service connection could affect the outcome of the claims for TDIU and special monthly compensation; therefore, the claims are inextricably intertwined.  For this reason, the issues of entitlement to service connection must be resolved prior to resolution of the claim for TDIU and special monthly compensation. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for Guillain-Barre syndrome, diabetes mellitus, diabetic neuropathy of the lower and upper extremities, diabetic retinopathy, hypertension, hyperlipidemia, and glaucoma.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for any all treatment records from Dr. C.E.M.Q. (see August 2015 medical data review).

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any Guillain-Barre syndrome or polyradiculopathy that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should elicit a medical history from the Veteran regarding the onset of the disorder.

It should be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should determine whether the Veteran has had Guillain-Barre syndrome or polyradiculopathy at any point during the appeal period.  If so, he or she should state whether it is at least as likely as not the disorder is related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any type II diabetes mellitus, neuropathy of the upper and lower extremities, and retinopathy that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should elicit a medical history from the Veteran regarding the onset of the disorders.

It should be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should determine whether the Veteran has had type II diabetes mellitus, neuropathy of the upper and lower extremities, and retinopathy at any point during the appeal period.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not the disorder is related to the Veteran's military service.

The examiner should also opine as to whether it is at least as likely as not that the Veteran has neuropathy of the upper and lower extremities and retinopathy that are caused by or permanently aggravated by his diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension and hyperlipidemia that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should elicit a medical history from the Veteran regarding the onset of the disorders.

It should be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should determine whether the Veteran has had hypertension or any disorder associated with hyperlipidemia at any point during the appeal period.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not the disorder is related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any glaucoma that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should elicit a medical history from the Veteran regarding the onset of the disorder.

It should be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should determine whether the Veteran has had glaucoma at any point during the appeal period.  If so, the examiner should state whether it is at least as likely as not the disorder is related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


